BUTZNER, Circuit Judge,
dissenting:
Because I believe that the district judge properly resolved the due process issues raised by this case, I respectfully dissent.
*142The teachers were entitled to a due process hearing for two reasons. First, the district judge found that there was a policy in the defendant school district of granting a hearing to every teacher whose contract was not renewed. This finding is supported by the evidence and is binding on us. Fed. R.Civ.P. 52(a). Indeed, it was on the basis of this well-established policy that the superintendent offered the teachers a hearing in the first place. In Thomas v. Ward, 529 F.2d 916 (4th Cir. 1975), which also involved termination of a teacher's employment, we held that “explicit contractual provisions may be supplemented by other agreements implied from the promisor’s words and conduct in light of the surrounding circumstances.” 529 F.2d at 919. Therefore, the district judge properly concluded that the school district’s policy created a legitimate claim of entitlement in the teachers to a hearing when their contracts were not renewed.
Second, regardless of school district policy, our decision in Johnson v. Fraley, 470 F.2d 179 (4th Cir. 1972), illustrates the necessity for hearings in this case. In Johnson we held on the authority of Board of Regents v. Roth, 408 U.S. 564, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972), and Perry v. Sinder-mann, 408 U.S. 593, 92 S.Ct. 2694, 33 L.Ed.2d 570 (1972), that a teacher whose contract was not renewed after 29 years of continuous service on a series of one year contracts was entitled to a due process hearing. “These decisions [Roth and Sin-dermann ] avouch that continuous employment over a significant period of time— such as appellant’s 29 years — can amount to the equivalent of tenure. When it does, dissolution of the relationship requires prior ‘notice and an opportunity to be heard,’ or else due process is wanting.” 470 F.2d at 181. In contrast to Williams v. Hyde County Board of Education, 490 F.2d 1231 (4th Cir. 1974), on which the school officials rely, the instant case, involving teachers with 11, 12, and 23 years of service, is indistinguishable in principle from Johnson.
I also believe that the district judge properly ruled that the teachers did not waive their right to hearing. In their letters of March 31, 1972, the teachers said that hearings would not be beneficial to them at that time and offered to attend summer school to improve their skills and thereby eliminate the need for non-renewal of their contracts. When the superintendent rejected this alternative to non-renewal on April 13, the teachers promptly wrote him to ask for hearings. The district judge found that no prejudice resulted from this short delay, most of which was attributable to the superintendent. On the basis of this evidence, the judge found that the teachers did not knowingly and intentionally waive their due process right to hearings. Again, familiar rules of appellate practice require us to accept these findings. See Fed.R.Civ.P. 52(a). He then applied the proper eviden-tiary standard: a waiver of a constitutional right must be an “intentional relinquishment or abandonment of a known right or privilege” and courts “indulge every reasonable presumption against waiver.” Johnson v. Zerbst, 304 U.S. 458, 464, 58 S.Ct. 1019, 1023, 82 L.Ed. 1461 (1938).
While the teachers are not entitled to reinstatement, because the school district did eventually provide them with a proper hearing, our cases clearly require that they recover net back pay for the period from the date of their premature termination to the date on which they received their due process hearing. Horton v. Orange County Board of Education, 464 F.2d 536, 538 (4th Cir. 1972); Thomas v. Ward, 529 F.2d 916, 920 (4th Cir. 1975). The district court scrupulously followed these decisions, and its judgment should not be disturbed.